ORDER
WRIT GRANTED: All proceedings in this case are stayed pending further action of this court. The Clerk of the Fifteenth Judicial District Court, Parish of Lafayette, is hereby ordered to forward to this court within 30 days the complete transcript in these proceedings, to date.
The Relator is hereby given 25 days in which to file any additional briefs, if desired. The Respondent is hereby given 45 days in which to file any opposition briefs, if desired.
This matter will be set for oral argument, if requested, at a later date and all parties will be notified.